 [image_001.jpg]

 

Edgewater Wireless

 

Please find enclosed the Online Marketing plan for Edgewater Wireless.

 

Myriad Interactive Media Inc. has prepared the following plan to increase both
leads and brand awareness to Edgewater Wireless

 

Proposal for the Client

 

Myriad Interactive Media has identified several weaknesses in the current
marketing programs and has a distinct strategy in place to generate Quality
Leads, Lower the current CPA and provide a significant enhancement to Keywords,
Quality Applications and overall Social Media strategy.

 

The following is an overview of the program we will be laying out over the
course of the contract:

 

SEO--SEM

·         Analysis of market and competition

·         SEM Structure

·         Establish benchmarks

·         Build of Search campaign structures

·         Build of Search ad groups

·         Keyword Analysis

·         Build of Search keywords

·         Location targeting

 

Display & Google Re--Marketing

 

Once a lead has connected thru to a Edgewater Wireless domain or sub---domain,
by a SEM generation, we can create further custom campaigns that will allow
Edgewater Wireless to track this user thru a certain period. Myriad will need to
have further discussion as to the buying cycle and length of a prospective
corporate client. This strategy will also be used for brand awareness on the
social side where Myriad will apply continual awareness about the Edgewater
brand and Measure its social media impact.

 

·         Analysis of brand best practices

·         Keyword research

·         Demographic research

·         Location targeting

·         Build of Display Network audience

·         Build of Display Network campaign structures

·         DESIGN: Banners and Graphics for ad creatives (anywhere from 3-9
different ad formats)

 

Social Media Marketing

 

Social Media

 

Myriad will assign its social media team to work with Edgewater’s in-house team
in promoting its Facebook & Twitter accounts

 

 

 

 

Display Network Campaign

 

We will target specific demographics and natural placements to advertise the
Edgewater Wireless website and our proposed informational video.

 

Ads will be placed in specific networks where potential buyers tend to spend
time online.

 

Advertising & Design

 

Myriad will require a mild changes to the Edgewater website to ensure that we
can view Analytics data to see what the user flow is. Determine entry points,
areas of interest, pages where people exit and other metrics.

 

Based on data and design standards best-practice we will propose a several
redesign suggestions and site architecture to help with user experience and user
flow. Eventual goal is to increase lead sign-ups and the overall web experience.

 

If based on data that the site is performing well, we can propose small
redesigns surrounding the core action functions that we want users to perform on
site.

 

SEM Structure

 

Perform complete analysis to see if SEM structure is conducive to effectively
spend and the procurement of high value traffic. Will see if SEM structure is
hitting all 4 phases of buying cycle (consideration, research, comparison,
purchase). Will also analyze and see if the whole program is deemed relevant to
goals, from ad creative, banner ads, landing pages, ad and site content.

 

If based on analysis it is deemed that the structure is sound, we can propose
optimization tactics to help ensure that the campaigns are running
cost-effectively and also delivering high quality leads to the proper
destination pages

  

CONTENT & ELECTRONIC ACCESS

 

Prior to some production you will be responsible for delivering your corporate
identity data.

 

Follow this chart to find out what types of content formats you prefer.

 

CONTENT CHART

 

Requirements:

Logos (Vector Format) if available

Domain (Access or support for analytical tracking installation)

Promotional Material

 

ELECTRONIC ACCESS

 

Requirements:

 

Edgewater Wireless will allow Myriad Interactive Media Inc. the authority to
install web-monitoring scripts in the back-end of its website by uploading
scripts in the embedded code of its website. This code will allow Myriad to
track its efforts with respect to its electronic targeted marketing and will
also provide data necessary for the company to compile comprehensive reports to
the company in its electronic programs.

 

Set-Up Solutions & Fee

 

Ad Network Set-Up & Management

 

TechCrunch

Entrepreneur.com

CNET

TechWeb

NetworkWorld

Internet.com

ITWorld Wireless

 

2

 

 

TechTarget

Slashdot

VentureBeat

Mashable

 

SEM Management ($2000 Fully Allocated Monthly SEM Budget)

 

Targeted to Myriad In House Newsletter Platform

 

Display Network

Create campaigns and assets that will place Edgewater Wireless brand in the
Display Network

 

Remarketing

Remarket an Edgewater ad to people who viewed the newsletter

 

Analytics

Set-up Google Analytics on our custom newsletter site to track keyword success.
Create funnels and conversion tracking

 

Video

 

The purpose of the video is to bring awareness to both a global bandwidth
problem & Edgewater wireless technology as being the solution to the problem.

 

-          Introduction to Bandwidth &WiFi Infrastructure

-          Current WiFi Infrastructure

-          TBD

-          Future WiFi Infrastructure

-          TBD

-          Other Devices “Game Systems, Netflix, Streaming, Smart-Phones, Apps,
WiFi”

-          TBD

-          Edgewater

-          The Technology

-          The Solution

 

Date: Dec 20 2011 Quote ID: Edgewater 01 Client: Andrew Skafel Project ID:
PPC-SEM-RT

 

Engagement Fee $10,000 . Down Payment for Campaign Set-Up

 

3

 

 



Pay Per Click Monthly Budget

 

Month Fee Description Jan 1st $2000 SEM PPC Monthly Budget Maximum Feb 1st $2000
SEM PPC Monthly Budget Maximum Mar 1st $2000 SEM PPC Monthly Budget Maximum Apr
1st $2000 SEM PPC Monthly Budget Maximum May 1st $2000 SEM PPC Monthly Budget
Maximum Jun 1st $2000 SEM PPC Monthly Budget Maximum July 1st $2000 SEM PPC
Monthly Budget Maximum Aug 1st $2000 SEM PPC Monthly Budget Maximum Sep 1st
$2000 SEM PPC Monthly Budget Maximum Oct 1st $2000 SEM PPC Monthly Budget
Maximum Nov 1st $2000 SEM PPC Monthly Budget Maximum Dec 1st $2000 SEM PPC
Monthly Budget Maximum

 

Monthly Management

 

Month Fee Description Jan 1st $2500 Management Fees Feb 1st $2500 Management
Fees Mar 1st $2500 Management Fees Apr 1st $2500 Management Fees May 1st $2500
Management Fees Jun 1st $2500 Management Fees July 1st $2500 Management Fees Aug
1st $2500 Management Fees Sep 1st $2500 Management Fees Oct 1st $2500 Management
Fees Nov 1st $2500 Management Fees Dec 1st $2500 Management Fees

 

Cheques are payable to: Myriad Interactive Media Inc.

7 Ingram Drive Suite 128 Toronto, Ontario M6M2L7

 

12 Month Contract Total: $30,000 + $24,000 (Pay Per Click Budget) + $10,000 =
$64,000

 

Share Compensation Stock Options (Units) 250,000

 

Stock Option (Unit) Strike Pricing and Vesting Period:

 

1. The Strike Price shall be the closing price of KPI;TSX.V, or, should the
ticker symbol change, the closing price of the ticker symbol representing
Edgewater Wireless System Inc. on the date of execution of this agreement.

 

2. 20% of the units shall be vested on the date of execution of this agreement
(the “Grant Date”).

 

3. The remaining units shall vest at a rate of 20% on the first day of each
subsequent calendar quarter beginning on 01 April 2012 until all units have been
vested.

 

4. Should the agreement be terminated prior to the completion of the vesting of
the units, all units vested up to and including the calendar quarter in which
the last units were vested shall remain vested.

 

5. The options shall remain exercisable for a period of five (5) years from the
Grant Date. 



4

 

 

Terms and Conditions:

 

This Agreement is made effective as of Jan 1st, 2012, by and between the Client
Edgewater Wireless and the Vendor MYRIAD INTERACTIVE MEDIA INC. with the
respective principal places of business as set forth on the signature pages
hereto.

 

The Client desires to have Social Media Marketing services provided and the
Vendor desires to provide such services.

 

1. DESCRIPTION OF SERVICES. The Vendor will provide the services described in
the Proposal for the Client. Any additional services requested by the client
will be quoted separately by the Vendor.

 

2. PAYMENT. The Vendor agrees to invoice the Client at the end of each monthly
period identifying its business number, the amount owed and any associated
taxes. The client agrees to pay the invoice net thirty days from receipt of a
correct invoice.

 

3. CONFIDENTIALITY. The Vendor will not disclose or use any Information that is
marked confidential by Client except as provided in this Agreement. This
provision shall continue in effect for a period of three (3) years after the
expiration or termination of the Agreement. The client shall be the owner of all
intellectual properties developed pursuant to this contract.

 

4. RELATIONSHIP OF THE PARTIES. The parties agree that Vendor is an independent
contractor engaged by Client, and is not an employee.

 

5. LIMITED WARRANTY. The vendor makes no warranties regarding the services, and
hereby disclaims all warranties with respect to the services, express, implied
or statutory, including, but not limited to the implied warranties or
merchantability, fitness, for a particular purpose and non--]infringement.

 

6. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the parties
and there are no other promises or conditions in any other agreement whether
oral or written. This Agreement supersedes any prior written or oral agreements
between the parties.

 

7. NON DISCLOSURE. Myriad Interactive Media Inc. will sign any necessary
non--]disclosure agreements and will be required to file as an insider on our
holdings of Edgewater Wireless securities.

5

 

 

8. CANCELLATION. The client reserves the right to cancel or pause the contract
at anytime after 3 months. Campaigns will be paused within 24 hours of receiving
a pause or cancellation request after the 3 month period. Any back SEM charges
will be the responsibility of the client until the campaign pause or
cancellation is marked effective.

 

Edgewater Wireless Myriad Interactive Media

 

 

By:

 

Signature:

 

Date:

 

 

By:

 

Signature: /s/ Derek Ivany

 

Date: Jan 4th 2012

Edgewater Wireless

 

 

By:

 

Signature:

 

Date:

 

